Bullard, J.
The defendants are appellants from a judgment of the City Court, dispossessing them of property alleged to have been leased by them of the plaintiff, on account of their non-co.mpliance with the conditions of the lease.
On the trial, the defendants opposed the reading of a copy of a lease, because there appeared to have been changes made, which are indicated in the margin, but which marginal notes had not been signed, or paraphed by the parlies. A bill of exceptions was taken.
The court, in our opinion, erred. Until all the parties had approved the proposed change in the contract, it was not valid, and consequently was inadmissible.
It is therefore ordered that the judgment of the City Court be reversed ; that the case be remanded with instructions not to admit the copy to be read in evidence, until it shall appear that all the parties have sanctioned the change ; and that the plaintiff pay the costs of this appeal.